Mr. Justice Boggs delivered the opinion of the court. 4. Bastabds, § 64*—when instruction that prosecuting witness not party not prejudicially erroneous. An instruction in bastardy proceedings that the prosecuting witness was not a party to the suit, held not reversibly erroneous. 5. Bastabds, § 6*—when prosecuting witness party to proceedings. The prosecuting witness in bastardy proceedings is a party to such proceedings. 6. Bastabds, § 34*-—when instruction on credibility of defendant as witness not erroneous. In bastardy proceedings, an instruction that, in determining the weight to be given to the testimony of defendant," the jury should take into consideration his interest in the result of the suit, his demeanor while on the stand and his conduct at the trial so far as the same was disclosed by the evidence, held not erroneous. 7. Bastabds, § 64*—when instruction not prejudicially erroneous. In bastardy proceedings, an instruction that if the jury believed that the prosecuting witness was mistaken as to the day that the alleged intercourse occurred, yet if they believed from the greater weight of evidence that the defendant was the father of the child, then they should find for the defendant, held not prejudicially erroneous although the prosecuting witness may have been mistaken as to the day, as the exact day is unimportant. 8. Bastabds, § 19*—when prosecuting witness need not show exact day of intercourse with defendant. In bastardy proceedings it is not necessary that the prosecuting witness show the exact day of intercourse with defendant, from which conception is alleged to have resulted. 9. Bastabds, § 22*—what degree of proof required to establish case. The prosecuting witness in bastardy proceedings cannot be required to establish her case by a “clear” preponderance of evidence, a preponderance being sufficient. 10. Bastabds, § 62*—when verdict not disturbed as against weight of evidence. In bastardy proceedings where the evidence is conflicting, the verdict of the jury will not be disturbed as against the weight of evidence where no serious errors in the rulings of the court have intervened.